MEMORANDUM **
Gilbert Keahi Souza appeals from the district court’s judgment and 108-month sentence imposed following his guilty-plea conviction for possession with intent to distribute in excess of 5 grams of methamphetamine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(B), and possession with intent to distribute in excess of 5 grams of cocaine base, in violation of 21 U.S.C. § 841(a) and (b)(1)(B).
*536Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Souza has filed a brief stating that there are no grounds for relief, and a motion to withdraw as counsel of record. Souza has not filed a pro se supplemental brief, and the government has not filed an answering brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), and we dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered into knowingly and voluntarily).
Counsel’s motion to withdraw is GRANTED.
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.